MEMORANDUM OPINION
 
No. 04-10-00758-CR
 
Lavelle T. MANOS,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the County Court
at Law No 7, Bexar County, Texas
Trial Court No. 278072
Honorable Monica
Guerrero, Judge Presiding
 
PER CURIAM
 
Sitting:          Rebecca Simmons,
Justice
                     Steven
C. Hilbig, Justice
                     Marialyn
Barnard, Justice
 
Delivered and
Filed:  November 3, 2010
 
DISMISSED
 
Appellant has filed a motion to dismiss this appeal by withdrawing the notice of appeal.  The motion
is granted, and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).
 
PER
CURIAM
 
DO NOT PUBLISH